Citation Nr: 0316946	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-18 230	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the residuals of a 
history of rib fracture (previously characterized as pleural 
cavity, residuals of rib fracture), currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.D. Parker, Counsel


FINDINGS OF FACT

1.	The veteran-appellant in this case served on active duty 
from December 1942 to September 1945, and is a recipient of 
the Purple Heart Medal. 

2.	On July 9, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant on an Appeal Response form that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on the issue of entitlement to an 
increased rating for the residuals of a history of rib 
fracture.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2003).  

In July 1999, the veteran filed a claim for increased rating 
for residuals of a history of rib fracture (previously 
characterized as pleural cavity, residuals of rib fracture).  
In an April 2000 rating decision, the RO granted an increased 
rating of 10 percent for the veteran's service-connected 
residuals of a history of rib fracture.  In June 2001, the 
Board remanded the veteran's claim for an increased rating 
for additional development.  During the remand, based on VA 
medical examination results and medical opinion, the RO 
granted service connection for degenerative joint disease of 
the lumbar spine and degenerative joint disease of the 
thoracic spine, finding that these disabilities were 
etiologically related to the veteran's service-connected 
residuals of a history of rib fracture.  The RO assigned 
initial disability ratings of 40 percent for degenerative 
joint disease of the lumbar spine and a 10 percent for 
degenerative joint disease of the thoracic spine.  By letter 
dated in May 2003, the RO informed the veteran that his total 
combined rating for the three service-connected disabilities, 
which included the 10 percent rating for residuals of a 
history of rib fracture, was 50 percent. 

On July 9, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant on an Appeal Response form that a withdrawal of 
this appeal is requested.  On that form, the veteran checked 
the box that read, "I UNDERSTAND YOUR EXPLANATION AND WANT 
TO WITHDRAW MY APPEAL."  At the time of receipt of this 
form, the only issue on appeal was the issue of entitlement 
to an increased rating for the residuals of a history of rib 
fracture (previously characterized as pleural cavity, 
residuals of rib fracture).  The veteran also checked a 
second block on the Appeal Response form that read, "I 
UNDERSTAND YOUR EXPLANATION AND WANT TO WITHDRAW MY APPEAL 
REGARDING:"  The veteran wrote on the line provided, "I am 
satisfied with your decision on service connected disability 
of 50%."  The veteran crossed out the remainder of the 
options on the form that offered the option to continue an 
appeal as to any issue.  For these reasons, the Board finds 
that on this Appeal Response form the veteran clearly 
expressed an intent to withdraw his appeal on the issue of 
entitlement to an increased rating for the residuals of a 
history of rib fracture.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, as the Board does 
not have jurisdiction to review the appeal, the appeal is 
dismissed without prejudice.


						(CONTINUED ON NEXT PAGE)


ORDER

The appeal for an increased rating for the residuals of a 
history of rib fracture (previously characterized as pleural 
cavity, residuals of rib fracture) is dismissed.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


